Exhibit 10.24

Lawrence Gross, Esq.

Dear Larry:

I am pleased to offer you the opportunity and challenge to join the KLA-Tencor
team. As Executive VP-Legal (title pending board approval), you will work under
my direction. The details of your employment offer are set forth in the
Executive Employment Terms you and the company signed on September 8, 2006. Some
of those terms are summarized or repeated below, but if there is any conflict,
the Executive Employment Terms will control.

SALARY: $57,692.31 bi-weekly.

FLSA STATUS: Exempt

*HIRING BONUS: You will receive $77,000 within your first 30 days following your
orientation as a hiring bonus, subject to normal tax requirements.

FOCAL POINT REVIEW PROGRAM: Employee performance is measured and evaluated based
on KLA-Tencor’s fiscal year on a prorated basis with an effective date of
September 1.

The Immigration Law, effective November 6, 1986, requires that all employers
verify each individual’s eligibility to work in the United States, including
U.S. citizens. Your employment offer is contingent upon your providing
satisfactory proof of identity and authorization to work in the United States.
Please bring the appropriate regional documentation on your first day of work.

Larry, I am convinced that you will be an extremely valuable asset to KLA-Tencor
and hope you will find many opportunities to grow both professionally and
personally.

This offer is contingent upon completion of a satisfactory background and
reference check, and it will expire on September 26, 2006. To indicate
acceptance of this employment offer, please sign both copies of this letter,
keep one for your records, and return one in the enclosed self-addressed
envelope.

You should be aware that your employment with KLA-Tencor is at will, except as
otherwise provided in your Executive Employment Terms. Therefore, you are free
to resign at any time, for any reason or for no reason. Similarly, KLA-Tencor is
free to conclude its employment relationship with you at any time, with or
without cause, and with or without notice, provided that we comply with your
Executive Employment Terms.



--------------------------------------------------------------------------------

In order to expeditiously deal with any disputes relating to or arising out of
our employment relationship, you and KLA-Tencor agree that any such disputes
including but not limited to claims of harassment, discrimination, breach of
contract, and wrongful termination, shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association in Santa
Clara, California, pursuant to the Arbitration Rules set forth in California
Code of Civil Procedure Section 1280, et seq., including Section 1283.05 (the
‘Rules’) and pursuant to the Federal Arbitration act. KLA-Tencor will pay the
costs as provided in the American Arbitration Association’s National Rules for
the Resolution of Employment Disputes. This provision will not apply to your
indemnification agreement with the company dated as of September 11, 2006.

If you have any questions concerning this offer of employment, please feel free
to contact me. We look forward to you joining KLA-Tencor.

NOTE: This offer letter, executed as of the dates below, amends and restates the
offer letter to you originally executed by you as of September 25, 2006. This
amendment and restatement is solely to delete your home address for purposes of
filing this offer letter agreement as an exhibit to the Company’s Form 10-K. All
other terms remain in full force and effect as of the original date.

Sincerely,

/s/ Richard Wallace

Richard Wallace

Chief Executive Officer

KLA-Tencor Corporation

Acceptance & Acknowledgment:

I agree to and accept employment with KLA-Tencor Corporation on the terms and
conditions set forth in this letter.

Accepted by:         /s/Larry Gross             Date:         January 24,
2007             Start Date:         09/11/2006        



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT TERMS

 

Company:

KLA-Tencor Corporation, a Delaware corporation, 160 Rio Robles, San Jose, CA
95134

 

Executive:

Lawrence A. Gross

 

Dates:

The date on which this agreement was originally executed was September 8, 2006.
This Executive Employment Terms agreement is amended and restated as of the date
hereof solely to delete the home address of Executive for purposes of filing
this agreement as an exhibit to the Company’s Form 10-K. All other terms remain
in full force and effect as of the original date.

 

Position:

Executive will be a board-elected officer and will serve in an interim role as
Executive Vice President-Legal, reporting to the Chief Executive Officer. Such
election will occur at the earliest convenient time for the board of directors
of Company (“Board”) and is subject to Board approval. Executive’s
responsibilities will be to (1) advise and assist Company and the Board with
respect to (a) the pending internal stock option investigation and related
matters including governmental proceedings and shareholder actions,
(b) acquisitions, restructurings and other major transactions, (c) corporate
governance including regular attendance by Executive at meetings of the Board
and its committees (other than executive sessions and special committee
meetings), and (d) other matters reasonably requested consistent with
Executive’s skills and experience; and (2) manage Company’s legal affairs and
legal function including supervisory and fiscal authority for all in-house legal
personnel and all outside counsel. Executive will devote substantially all of
his business time and energy to Company, provided that Executive may make
passive investments, manage personal investments, serve on civic or charitable
boards or committees, teach at educational institutions, accept speaking
engagements, and continue to serve on the board of a small private company in an
unrelated business. Executive will spend three to four days per week (on
average) in California or other business locations. Executive may, if
appropriate and with Company’s assistance, establish a temporary residence in
California and register with the State Bar of California as Registered In-House
Counsel (in which case that will be part of Executive’s official title).

 

Term:

Executive’s employment with Company will start as of September 11, 2006 (“start
date”) and will continue until February 28, 2007, provided that either party may
terminate Executive’s employment at any time for any reason. If Company
terminates Executive’s employment (other than for willful misconduct) before
November 30, 2006, Company will immediately pay to Executive the balance of his
salary for the period up through November 30, 2006. If Company terminates
Executive’s employment (other than for willful misconduct) after November 30,
2006 and before February 28, 2007, Company will immediately pay to Executive the
balance of his salary for the period up through February 28, 2007.



--------------------------------------------------------------------------------

Compensation:

Company will pay Executive a one time signing bonus of $77,000 on the start
date.

 

 

Company will pay Executive salary at the rate of $125,000 per month in
accordance with Company’s usual payroll schedule. Executive will not participate
in any bonus plan or any equity plan.

 

Benefits:

In lieu of group medical coverage, Company will reimburse Executive for the cost
of his existing Cobra coverage (currently $1,275 per month), which will be
included in expense reports. Executive will be entitled to paid vacation time
for previously scheduled vacations (Thanksgiving week, Christmas week and New
Year’s week).

 

Assistant:

Company will employ a full-time legal assistant selected by Executive to provide
assistance to Executive in carrying out his responsibilities for Company and
with the expectation that Executive’s legal assistant will often travel with
him.

 

Expenses:

Company will pay or reimburse (1) airfare and all normal business expenses
reasonably incurred by Executive (and his legal assistant) in the course of
carrying out his responsibilities for Company in accordance with Company’s usual
reimbursement practices, including bar registration fees, membership dues and
similar professional expenses (2) airfare and all other travel expenses
reasonably incurred by Executive to travel between Pennsylvania (or other family
destination) and California (or other business destination), including travel
expenses to visit Company before the start date, (3) airfare and all other
travel expenses reasonably incurred by Executive’s wife for one roundtrip to
California per month (on average) and (4) all temporary living expenses in
California reasonably incurred by Executive including hotel or housing costs,
automobile and other transportation costs, and related services such as for
cleaning, maintenance and health club membership. Company will provide a
corporate credit card to Executive (and his legal assistant).

 

Other:

Company will indemnify Executive, to the fullest extent permitted by applicable
law, against all legal fees and other expenses reasonably incurred by Executive
in connection with any claim, action, investigation, proceeding or dispute in
which Executive may become involved, as a party, witness or otherwise, by reason
of Executive being or having been an officer or employee of or legal counsel to
Company. Company will promptly enter into a comprehensive indemnification
agreement with Executive, dated as of the start date. Executive will be covered,
during the term of his employment and for at least six years thereafter, by
officer and director liability insurance, paid for by Company, in the same
amounts and on the same terms as for Company’s other officers and directors.
Executive may retain counsel of his choice to advise him as to his



--------------------------------------------------------------------------------

 

role as office and employee of and legal counsel to Company, and/or any claim,
action, investigation, proceeding or dispute involving such role and/or this
agreement, and all legal fees and other expenses reasonably incurred by
Executive for such purpose will be paid or reimbursed by Company on an after-tax
basis. While any such claim, action, investigation, proceeding or dispute is
pending, Company will not withhold any payment or benefit due to Executive,
except for the specific portion thereof that is the subject of a bona fide, good
faith dispute.

 

 

This agreement together with the indemnification agreement referred to above
sets forth the entire understanding between the parties with respect to the
subject matter hereof and cannot be changed except in writing signed by
Executive and by Company’s Chief Executive Officer or Chief Operating Officer.
This agreement is binding on Company and its successors and assigns and may be
enforced by Executive and his heirs, estate, executors, administrators,
beneficiaries, and legal personal representatives. The respective rights and
obligations of the parties under this agreement will survive any termination of
Executive’s employment to the extent necessary to preserve the intention of such
rights and obligations.

Intending to be legally bound and for valuable consideration, the parties agree
to these terms.

KLA-Tencor Corporation

 

By:   /s/ Richard P. Wallace      January 24, 2007      Lawrence A. Gross     
January 24, 2007   Richard P. Wallace, CEO      Date      Lawrence A. Gross     
Date